Title: Ralph Izard to the Commissioners, 10 October 1778
From: Izard, Ralph
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gentlemen
      Paris 10th. Octr. 1778
     
     I have just been favoured with a communication of M. de Sartine’s Letter to you of 7th. instant, in which I am referred to a course of Law for the recovery of my Baggage, on board the Ship Nile, carried into Marseilles by a French Privateer. This I can not approve of, as my claim is founded on an Article in the Treaty which expressly declares that the goods of an American put on board of an enemy’s Ship before the declaration of war, or even two Months after such declaration, “shall be well, and truly restored without delay, to the Proprietor demanding the same.” I am the more surprized at M. de Sartine’s Letter, as he promised me, upon my application to him several days ago that they should be restored. This promise was made after he had seen a copy of the Bill of Lading, and knew that my name did not appear upon any part of it. The reason which has already been given for this circumstance appears to me so good a one, that I am astonished at finding it offered now as a cause of detention. What proofs may be thought necessary in support of my claim I know not. My name is in many of the Books, and one of the Boxes contains a great number of my papers with my name upon them.
     I am clearly of opinion that this ought to be looked upon as sufficient proof, and that I ought not to be involved in the trouble, and expence of a Lawsuit. Should M. de Sartine continue of a different opinion I should be glad to know what other proof will be expected. The Testimony of my Merchant in London who shipped the things shall be procured if necessary; and likewise that of the Merchant in Leghorn, and the Abbe Niccoli to whom they were addressed. In the mean time as I understand by M. de Sartine’s Letter that the ship was adjudged a good Prize on the 20th. of last Month, the goods may be sold, unless an immediate stop be put to it by a Letter from the Min­istry. As I understand that you are going tomorrow to Versailles, I must beg the favour of you to speak to M. de Sartine about this matter. I am very desirous to avoid, if possible, all cause of uneasiness, or contest with France; and therefore I hope that in this instance I shall not upon any pretence whatever be deprived of my property.
     I have the honour to be Gentlemen Your most obt. hble Servt
     
      Ra. Izard
     
    